Citation Nr: 0401417	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical treatment provided by St. James Mercy 
Hospital on August 15, 2002.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Canandaigua, New 
York.  

The Board notes that in connection with her appeal, the 
veteran requested and was scheduled for a personal hearing 
before a Veterans Law Judge in Washington, D.C.  She was 
notified of the time and date of the hearing by mail, but she 
failed to appear and neither furnished an explanation for her 
failure to appear nor requested a postponement or another 
hearing.  When an appellant fails to appear for a scheduled 
hearing and has not requested a postponement, the case will 
then be processed as though the request for a hearing had 
been withdrawn.  38 C.F.R. § 20.702(d) (2003).


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A review of the record indicates 
that the veteran has not yet received the required 
notification.  

In addition, the Board notes that the record on appeal 
currently consists of a duplicate Medical Administrative 
Service (MAS) file only.  The veteran's claims folder was not 
provided.  Without the claims folder, the Board is unable to 
review information pertinent to this appeal, including the 
dates of the veteran's active service, whether she is 
represented, and whether service connection is in effect for 
any disability.  To ensure that the veteran receives every 
consideration, therefore, the claims folder must be provided.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The VAMC should review the record and 
send an appropriate letter to the veteran 
and any representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA.  This 
letter should also advise the veteran of 
the evidence necessary to substantiate 
her claim, as well as what evidence she 
is to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence.  If the benefit sought on 
appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  The case should then be returned to 
the Board for further appellate 
consideration, if in order.  At that 
time, the VAMC should ensure that the 
veteran's claims folder is forwarded to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




